Citation Nr: 9907690	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased evaluation for right hip muscle 
spasm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which denied 
the benefit sought.  The veteran, who had active service from 
December 1987 to March 1988, appealed that decision.


FINDING OF FACT

The veteran's right hip disorder is productive of severe 
functional impairment.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for right hip muscle 
spasm have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.73, Diagnostic Code 5316 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for a right 
hip disorder, characterized by muscle spasm, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an allegation that a service-connected 
disability has increased in disability is sufficient to 
render the claim well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that the VA 
has fulfilled its duty to assist the veteran.

By way of background, the RO granted service connection for a 
right hip disorder, characterizing the disorder as right hip 
muscle spasm, secondary to the veteran's service connected 
chondromalacia of the right knee, in a November 1993 rating 
decision.  However, the RO found that it was not disabling to 
the degree necessary to warrant a compensable evaluation 
under 38 C.F.R. § 4.73, Diagnostic Code 5317 (1998).  In June 
1994, the veteran sought an increased evaluation, and the 
rating decision on appeal continued the noncompensable 
evaluation.  In September 1998, the RO granted a 10 percent 
evaluation for the right hip disorder under Diagnostic Code 
5316.  As this is not the highest evaluation available, it is 
still a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Relevant medical evidence affiliated with the claims file 
includes VA treatment records.  A June 1993 treatment record 
noted that the veteran had full range of motion of the right 
hip, but that he had reported the onset of pain beginning 
about one year prior.  Crepitus was not palpable, but the 
veteran reported a "click" upon range of motion studies.  
X-rays did not show fracture or dislocation, and the 
interpreting radiologist's impression was of a normal right 
hip.  

Other evidence includes a September 1993 VA examination 
report.  At that time, the veteran had complaints of right 
hip pain in the lower part of the right ileum.  The examiner 
noted that there was some tenderness where the muscles 
attach, but no actual tenderness was present over the head or 
neck of the femur.  Range of motion studies showed extension 
to 90 degrees and abduction and adduction to 70 degrees.  

In November 1993, the veteran returned to the VA for 
additional treatment for his hip.  Pain with walking or when 
laying on the side was reported.  Range of motion of the hip 
was from zero to 120 degrees.  Pain of unknown etiology was 
diagnosed.  In June 1994 the veteran again returned for 
treatment, and referencing an MRI report, the VA clinician 
stated that there was an area of signal change in the right 
femur head.  Pain was reportedly becoming worse.  

In August 1994, the RO afforded the veteran another VA 
examination.  The veteran reported that he was a recent 
graduate of the University of Minnesota, and that he was then 
unemployed.  The veteran walked down the hall normally, but 
pain was noted upon a Patrick's test.  Range of motion 
studies reflected 90 degrees of flexion, but internal 
rotation was characterized as normal at 60 degrees.  Pressure 
over the anterior iliac crest resulted in discomfort.  Right 
hip pain, possibly secondary to early aseptic necrosis, was 
diagnosed, and the examiner noted that a definite underlying 
diagnosis was not delineated in the veteran's charts.

In April 1997, the RO provided the veteran with another VA 
examination.  The veteran reported that he was employed as an 
executive assistant at Midwest Mountaineering.  The examiner 
commented specifically that he reviewed the veteran's claims 
file and medical records in detail.  The veteran denied any 
precipitating event that initiated his right hip pain, and 
that symptomatology began gradually.  Most recently, the 
veteran stated that he had pain in his right hip with any 
sort of movement, and that pain was located over the anterior 
aspect of the right femoral head.  The examiner did make 
reference to the previous MRI results, but stated that the 
official report was not incorporated in the claims file.  

Objectively, the examiner stated that the veteran was in mild 
distress, who could ambulate without a limp.  Mild tenderness 
over the anterior aspect of the right femoral head was noted, 
but there was no tenderness over the lateral or posterior 
aspect of the right hip.  There was no evidence of 
instability of the hip.  Range of motion showed flexion of 75 
degrees in the left hip, as compared to 15 degrees in the 
right.  Extension of the left hip was 10 degrees, and 
extension of the right hip was five degrees.  Abduction of 
the right hip was limited to 10 degrees.  The examiner stated 
that there was obvious discomfort at the extreme range of 
motion of the right hip, although the examiner also noted 
that there was some discomfort, albeit less, with range of 
motion studies of the left hip.  The examiner diagnosed the 
veteran with right hip pain of unknown etiology.  The 
examiner did not doubt the veteran's credibility in his 
complaints of pain, and further stated that if the veteran 
actually had avascular necrosis of the hip, such would be 
seen on X-ray.  The examiner also stated that another X-ray 
would be obtained after the examination.  The X-ray report 
was obtained, which reflected a normal right hip.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  Plate II 
incorporated in 38 C.F.R. § 4.71a notes that normal range of 
motion of the hip is zero degrees of extension to 125 degrees 
flexion.  38 C.F.R. § 4.71, Plate II (1998).  Plate II 
further provides that normal hip abduction is to 45 degrees.  
Id.

The RO has assigned a 10 percent evaluation for the veteran's 
right hip disorder using the diagnostic criteria that 
evaluates muscle injuries.  However, the Board believes that 
the most recent VA examination demonstrates that the 
veteran's right hip is more disabling than reflected by the 
10 percent evaluation.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5316, which pertains 
to flexion of hip, a 10 percent evaluation is warranted for 
moderate impairment, a 30 percent evaluation for moderately 
severe impairment, and a 40 percent evaluation is warranted 
with evidence of severe impairment.  Under Diagnostic Code 
5317 which pertains to extension of the hip, a 20 percent 
evaluation is for moderate impairment, a 40 percent 
evaluation for moderately severe impairment, and a 50 percent 
evaluation is warranted with evidence of severe impairment.

Using as a guide the provisions  C.F.R. § 4.71a, Diagnostic 
Code 5252 which pertain to motion of the hip, a 10 percent 
evaluation is warranted when flexion of the thigh is limited 
to 45 degrees, while a 20 percent evaluation is warranted 
when flexion is limited to 30 degrees.  A 30 percent 
evaluation is warranted when flexion is limited to 20 
degrees, and a 40 percent evaluation, the highest available 
on a schedular basis, is warranted when flexion is limited to 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (1998).

In light of the above, the Board finds that a 40 percent 
evaluation under Diagnostic Code 5316 most nearly 
approximates the level of functional impairment attributable 
to the veteran's right hip disorder.  Towards that end, the 
Board notes the most recent VA examination report dated in 
April 1997 noted flexion of the right hip to be 15 degree 
with pain.  This would correspond to more than a 30 percent 
evaluation, but less than a 40 evaluation under Diagnostic 
Code 5252.  Since Diagnostic Code 5316 pertains to the 
muscles which provide for flexion of the hip, and no disorder 
of the right hip joint has been shown, it is the Board's 
opinion that a 40 percent evaluation is warranted based on 
the pain and limitation of motion demonstrated on 
examination.

In assigning the 40 percent evaluation, the Board has also 
taken into account pain, as is required under the provisions 
of 38 C.F.R. § 4.40, 4.45 and 4.59, as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
loss due to pain in cases supported by adequate pathology.  
In this case, however, the 40 percent disability evaluation 
assigned has considered the veteran's complaints of pain on 
motion.  In sum, the Board finds that a 40 percent evaluation 
is the highest schedular evaluation warranted for the 
veteran's service connected right hip disorder.

However, in granting a 40 percent evaluation, the Board does 
not find that a higher evaluation under any potentially 
applicable Diagnostic Code is warranted.  The veteran's right 
hip is not ankylosed, which would warrant a higher evaluation 
under Diagnostic Code 5250, nor does his hip contain a flail 
joint, which would warrant a higher evaluation under 
Diagnostic Code 5254.  Finally, in the absence of nonunion of 
the femur with the hip, or a fracture of the surgical neck, a 
higher evaluation under Diagnostic Code 5255 is not 
warranted.  In addition, an evaluation would not appear to be 
warranted under Diagnostic Code 5317 given the extension 
motion present in the right hip as compared to the left hip.  
In this regard the Board would note that the most significant 
functional impairment manifested by the veteran's disability 
is that pertaining to flexion of the hip.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected right hip 
disorder has resulted in marked interference with his 
employment or necessitated any hospitalization.  In this 
respect, the most recent evidence of record reflects that the 
veteran is employed as an executive assistant.  The veteran 
has never informed either the RO or VA examiners that he has 
lost significant employment as a result of this disorder.  
Therefore, under the circumstances of this case, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the laws governing monetary payments, a 40 percent 
evaluation for right hip muscle spasm is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


